Title: To George Washington from Philip John Schuyler, 21 January 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Albany January 21st 1781
                        
                        I embrace the opportunity which is afforded me by Colo. Hughs to Acknowledge the receipt of your Excellencys
                            favor of the 10th Instant, and most sincerely sympathize with you on the embarrassments which the disagreable event in
                            Jersey will occassion you, It is an awful lesson to the states, and If It would produce a serious attention to their
                            situation, If It would induce to greater exertions, and hence relieve you from the variety of difficulties which their
                            troops have occassioned you, If It would evince the necessity of parting with so much of their sovereignty respectively as
                            would enable the Governing power to draw forth the strength and resources of the Country, the event would be happy to
                            America, but If only alarmed for the moment and no adequate means are pursued for the future subsistence & pay of
                            the Army, our cause is lost, unless another system of government is adopted. Impressed with the necessity of lodging
                            competent powers somewhere to prosecute the war with vigor and finding a disposition In the legislature to second my
                            views, I have moved In Senate, to request of the Eastern states to Join in a Convention to be held at an early day for the
                            purpose of settling and adjusting every difference which may exist with respect to boundrais, to form a perpetual league
                            of Incorporation, subservient however to the common Interest of all the States, to invite others to acceed to It, to
                            create a new State in this quarter on conditions to be stipulated in such convention to appreciate the most Effectual means
                            for prosecuting the war with vigor, to revise a fund for the redemption of the Common debts to form a permanent &
                            uniform system for drawing out the resources of the Country, that we may not be Incessantly exposed to the many evils
                            Incident on temporary expedients, and lastly to Invest Congress with powers so extensive as to oblige each State to do its
                            duty—this motion is not yet decided upon but I believe It will not meet with much If any opposition in either house.
                        Mrs Schuyler Joins me in best wishes to you Mrs Washington & the family, I am Dear Sir Your most
                            Obedient and Affectionate Humble Servant
                        
                            Ph: Schuyler
                        
                    